Title: To George Washington from Unknown Author, 15 July 1784
From: Unknown
To: Washington, George


[The author, who was a planter, probably in Virginia but possibly in Maryland, and a man with some knowledge of the classics, rings all the changes on the declension of the American Revolution from its early days of glory to its present sorry state in 1784. His jeremiad on the corruption of American society and its institutions repeats things often said before and to be said again in the 1780s, but the letter constitutes the fullest indictment of the Revolution to be addressed privately to GW. It is also the first direct call to him after the war to step forth and save the Revolution.]
 

Sir
[c.15 July 1784]

Altho I am a plain man, yet being more used to the Plow of late than to the Pen, some appology seems necessary for intruding so abruptly, and perhaps unseasonably on your Retirement—especially too in this manner where I am so ill qualified to engage, being unable either to methodise my Ideas or to express them with ease and propriety—I have Sir, for several years past, taken it into my head to

imagine, that our Civil matters have not been conducted with that Integrity and attention, which the Interest of the Public, and the Happiness of the People required, My wishing to address you is not a sudden impulse—I have repeatedly made the attempt, but as often desisted least I should offend, where I wish most to please, for I confess that I have generally found myself singular in sentiment—but perceiving, before I could relinquish my opinion, that I must have given up the evidence of my senses, confirmed too by the testimony and experience, of the wisest & most disinterested Men of different Ages, whom I have had an opportunity of consulting on similar occasions, and on whos Judgement I have established my own, and altho it is not likely that you could have obtained a true idea of our management, yet as I think it improbable that it should have escaped Your observation altogether, and deeming it a duty which I owe, as well to those who are dearer to me than Life, as to my Country, by whos fate they must abide—I am therefore, from a Conviction that the Present is a Critical moment for America, irresistibly impeled to address you Great Sir, not only as the fittest, but I fear the only Person on Earth, that together with the inclination, possesses the Probity and Abilities sufficient to avert the impending ruin—And it is from an assured belief, that this is yet in your Power, that I am induced to trouble You, humbly presuming, that as this address originates from the Purest Motives I shall not be deemed presumptuous and that Your generosity, will make every reasonable allowance for my inaccuracy—You Sir, like Cincinatus have retired, with the applause of every Good Man—and would to Heaven that you may enjoy that happiness, which every well disposed mind must feel from knowing that their labours for the Public have been completely successful but with the most Poignant distress I mentioned, there seems to be reason to fear, that spurning the happiness, which you have procured for us, the same vices which recalled the noble Roman from his Retreat, may be the means of disturbing that Peace and Happiness which you so well merite.
From whatever cause it may have arisen whether from weakness or design in Those Persons who have for years past conducted & still continue to direct our Civil Affairs, certain it is that our Situation, notwithstanding the very favourable Peace, which we have lately obtained is at present alarming enough to engage the attention of every honest Man—That we have it yet in our Power to be truly happy must be readily granted, but if we are judge of the future by the past, it is greatly to be feared, that we may not be in a disposition fit to bring about so desirable an Event—Our Statesmen & Legislatures, totally unacquainted with our true situation, and seemingly ignorant that our Sole merite is almost confined to that department which has been

immediately under Your Excellencys direction could not it is evident, arrogate more to themselves, upon this happy occasion had it flowed intirely from Their wise disinterested and heroick management—It is therefore not unreasonable to conclude, that finding their Abilities equal to the Task of conducting us thrô a perilous War, with success, They will consider themselves Adequate to Government in time of Peace—But to discover whether we ought to.bestow Praise, or inflict Censure, it would be sufficient barely to examine into the Prevailing Manners & Morrals of the People, which affords Strictures on Their Conduct severer than Language can furnish, for Perhaps there never was an Instance, especially when we reflect on the point of time (for we find that most States have ben best governed in their infancy) of a change in the Circumstances & Temper of a Whole People, so sudden, so alarming and so extraordinary as that which we have seen brought about seemingly by the misconduct of our Rulers within these few years, however Sir as Your attention has been otherwise importantly engaged, it seems necessary to recall to Your recollection a few Circumstances which may assist not only in discovering our Disease but the Source whence it has originated.
At the commencement of the War with Britain when we were by the most contemptuous treatment, reduced to the unexpected, & disagreeable necessity of Arming in deffence of our invaded Rights, so generally and highly were the People of all Ranks animated with the noble Glow of Patriotism that They evinced on every occasion the most determined Resolution to submit to any Duty, and suffer any Inconveniences rather than fail to obtain, and secure to Themselves & Posterity the Rights of freemen—With such generous Principles universally prevailing, the Resolves of Congress & of our Commitions deservedly held in the highest Respect, for at that time They plainly pointed out the Conduct which was to carry us through the Arduous Contest with Honour & Success. And the good effects of these Prudent Counsels was visible from an encreasing Publick Spirit whilst Internal opposition shrunk before it, or caught Fire in colision with its Virtue. Selfish views was then unthought of, or gave way to those of the Public—Wisely excluded from the only Market which we had ever been accustomed to, Frugality with an Active and laudable Industry began to spread universally over the Country, and as fortunately our happy situation afforded ample means, we seemed wisely determined to depend upon our own Resources to supply us with those necessarys during the Contest for which we heretofore, perhaps imprudently, depended too much on others. With dispositions so commendable together with many other favourable Circumstances concurring we could not have wished for a Crisis more favourable for improving the

Morrals and Manners of a People. And we may justly conclude that nothing more was wanting but Simplicity of manners in our Rulers together with an attention to the Business of the Public and a Rigid adherence to the Principles of our Government to have made Americans Vie in Love of Country with any of the Ancient Republics most famed for Heroick Virtues—And when we reflect on our numbers, the Resources which we possessed, together with the many splendid Military successes obtained under the Auspices of Your Excellency, even with our small bandfull of Patriots, who by their bravery & patient Perseverance in the midst of wants harder to contend with than the Enemy[,] would have done Honour to any Age or Country—We need have been little affected by the continuance of the War, as in all probability we should not have experienced many difficulties which a different Conduct has brought on us—The nature of the War would have remained unaltred—Our National Credit would have stood firm and immoveable—Many of us from the Example of your Excellency would have placed our chief Pleasure in serving the Public, and should have thought ourselves sufficiently recompenced in being instrumental in contributing to the happiness of our Fellow Citizens—Generous Americans would then have Gloried in standing forth in Defence of their Country, and instead of the disgraceful measure of soliciting Troops from our generous Ally, You Sir would never have felt the reluctant necessity of retreating before the Enemy for want of Soldiers—People would have been spared the sight of sudden Riches for the most part Invidiously amassed nor should we have been burthened with a greater Load of Debt than our ample resources would have easily extinguished—as with the assistance of Frugality our Industry in all probability would have kept pace with the expences of the War. We therefore should have increased in Union Wealth & Power, whilst our Enemys would have become Poorer and Weaker, which must have Ultimately conducted us to Liberty and Peace with Honour Safety & Happiness—Without refering to the disinterested and Heroick Ages of the Ancients, the Swiss & Hollanders neither of whom could boast Resources or Advantages from situation with America, Prove this assertion to be more than Speculation—We wanted only Rulers actuated by the same Disinterested Principles and Simplicity of Manners—Ours to do them justice were ready enough to quote those Instances of Patriotick Heroism, but surely it was not sufficient barely to hold forth these Examples to the People altho in fine turned Periods—It was undoubtedly Their Duty as Fathers of their Country to have enforced the Doctrine by practising it—Nor was there any need on this occasion to look back to other Ages for Examples—To Their eternal confusion They had One before their ⟨Eye⟩ of Attention as

well as Disinterestedness equal to any on Record, and it became as much Their Duty to render the Manners of the People conformable to the Spirit of our new Governments, as it was Your Excellencys to Discipline Your Troops—Public Virtue we find is a self renunciation which is always Arduous and even painful something therefore more than dry reasoning is Requisite for the Multitude—On such occasions the Example of Superiours is strangely atractive—It expresses much in a little and carries a Conviction to the People beyond the Power of Argument even when recommended by the magick of Eloquence—It was not expected that our Rulers should Trudge to Congress or our Assemblys with their Knapsacks on their Backs or as there was no occasion for it, that They should convene under a Tree to transact the Public Business—Yet the time and Their Station seemed to require that They should have been Austere in their Manners as strict over Them-selves as over others, thereby setting Examples of Temperance & Disinterestedness above all respecting Themselves and their high Station by a Judicious & Rational expenditure of Their Time—what they had to spare after providing for the Exigencies of the Public ought to have been employed as was expected by every thinking Man in providing wise Regulations for improving the Morrals of the People, and encouraging a Laudable Industry, by promoting useful Improvements in Agriculture and Manufactures. We possessed every necessary Ingredient, nothing remained but to have kept us employd, to have supplyd our reasonable wants—The necessity of Labour is the greatest Blessing which God has conferd upon Man, and nothing can be more destructive, or pernicious in a Young State than to permit their laborious Citizens to be seduced from their honest & useful Avocations by views of Ease & Avarice—This simple Conduct was notorious to the weakest of us, and was indeed held forth, by our Rulers from the beginning as our Strength & Dependance, and the Progress we had made justified the measure, therefore no Effort of Genius or Abilities was required in our Rulers to persevere—The Emminence of their Stations surely gave them a commanding prospect of their Duty—The road which led to Honour was open to their View. As they had set out in it, they could not lose it by mistake, nor could there possibly be any temptation sufficient to induce a Liberal mind to depart from it by design—Certain however it is that these Measures so Salutary and These Principles so consonant to the form of our Governments and indeed so necessary for their Efficacy and very Existance were soon neglected and departed from, without any necessity, but as it would seem, merely to encourage an Interest, which ought to have been forever Excluded from the Councils of America, where the true Center of Dominion ought and must be Land—It is

the monied or Trafficking Interest that is aluded to, an Interest, which has sooner or later brought ruin upon every Landed Republick where it has been fostered—The Effects of its influence on our Councils is ever to be lamented, and its ⟨Predominating⟩ throughout to the Visible ⟨Bane⟩ of the Country, and extinction of every Liberal & Noble Passion is truely astonishing—As Effects great in there consequences often flow from the most trivial circumstances—perhaps the Place of meeting, or rather the Place of residence of our Supreme Council—The turn of thinking in the Society they frequented, Their manner of living, may all have had their Share, in misleading Their understandings, Perverting Their Judgement & Seducing Their Attention from the Interest and Business of the Public—Certain it seems that no Trading Town can be a fit Place of meeting for our Legislatures—Congress particularly ought to have a Place set apart for Their Meeting at which no more Buildings, should have been permitted, than was necessary for Their Reception, and that of Those requisite to Transact the Public Business—It seems immaterial to say where this Pitiful Interest began to Influence our Councils—It became visible by our hasty declaration of Independence, for surely that Transaction however well timed it might be in some triffling matters was certainly Premature in others—Amongst those of the greatest nay of the utmost Consequence seems to be the terms of Confederation—The Powers and Priviledges of Congress together with the adjustment of the Teritorial bounds and Claims of the different States matters which required the most dispassionate & mature Consideration. As our understanding at this time was not perverted nor shackled with the Temptations which soon followed, the National Interest would have been easier discovered and pursued, and in place of encumbring themselves in the dangerous Manner some States did with an undefined Territory incompatible with Their own Safety and the Existance of the Union—it might have been found how much more consonant it was to the Principles of sound Policy and the Spirit of our Governments to have Contracted instead of Adding—We ought not to have considered ourselves merely as Representing This or That State, but on this most Important Occasion we should have done and Acted as become Citizens of the World—Had these weighty matters together with some others worthy of consideration been agitated and Defined at that Period there is reason to Presume from the Then prevailing disposition and the Situation of our Affairs that every Matter would have been wisely and amicably setled on the firm Basis of Reciprocal Justice—for let Illiberal ploding Statesmen say as they will, experience proves that the well known Adage holds true in Public as well as in Private Affairs—This seemed the Prelude to our Blunders,

for as that Groveling Interest gained Influence in our Councils, Our Patriotism became Visibly Languid. Our inattention to matters of the utmost National Importance and the encreasing Regard to our Particular Interests became truly alarming. Opportunitys were soon made for gratifying Avarice and Pride, the Temptation proved Irresistible The Impulse of Primeval meanness prevailed over the practice of asshumed Virtues and Public Regard which grasped the Fate of Millions became lost in the sordid visions of Private Benefits and the vain desire of establishing Families—The most essential Interests of the Public remained unthought of, or were invariably Sacrificed whenever They came in competition with views of Private Avarice, and it seems difficult to recollect an Instance since where the Principles of our Governments has been attended to—Our Appointments our Expenditures were unconstitutional and our Manners and Morrals soon came to be such as would disgrace a Monarchy. Our own Systems of Probity Frugality and Industry were ridiculed & exploded Fraud & Extortion countenanced to the decay of Private Faith & Ruin of Public Credit, which was suffered to tumble into ruins without one Manly Effort or single Exertion for its support unless our Lottery Scheme, which ought to make us blush can be deemed such—a Measure shameful in any Government but Scandalous in a Republic But in what Instance have we Profited from our Knowledge & Acquaintance with the Past—have we from the miserable & wretched Catastrophe of other Nations endeavoured to Avoid and Gaurd against Those Causes which must invariably produce similar & unhappy effects in every State to the end of time. The consequences which from such a Conduct might have been expected has followed—Matters of the utmost Import upon which our Existance as a People seemed to depend has been most shamefully neglected—The management of the Public money with Fidelity & Disinterestedness becomes a matter of the utmost importance in every State but particularly in a Republic. therefore we find that every well regulated free State has taken care to Provide for the Honest application of their Revenues by Punishing Cappitally all wilfull Embezzlings and every species of Corruption, knowing that with out Œconomy it is impossible for even the mightiest States any more than Private Familys to subsist with any Prospect of Durability. As disorder is always followed by distress, so whenever Waste & Embezzlement prevails Poverty & Ruin are inseperable Attendants, nor is it possible for human wisdom to divide Companions, who in the unalterable nature of Things are Eternally United. But notwithstanding the evident necessity of the measure, and having before our Eyes the recent & notorious fatal Consequences of Public Peculation among the People we had just seperated from—Yet we see ours Profusely Squandred and Dissipated, being freely entrusted in

every Venal hand, without one necessary Restraint having been Enacted to secure its honest & faithful Application as if on Purpose to pervert our Principles—Nor has other matters been better attended to—Contending as we are with the First Maratime Power in the World, who not only blocked up our Ports with their Cruisers but whos Fleets says Congress covered the Ocean which besides nearly annihilating our Exports rendered Supplys from abroad not only Precarious but greatly inhanced the Price—Thus circumstanced Interest & Necessity clearly Pointed out the Wisdom & sound Policy of encouraging our useful Manufactures and of Limiting our Imports to Supplys for the Army together with a very few necessary Articles which we could not expect to furnish ourselves, and even this inconsiderable Business ought to have been transacted for and on Account of the Public, Or by our Allys—But instead of Rational Schemes for Promoting Industry & Frugality a Gambling Traffick was Countenanced & Encouraged altho visibly Ruinous in its Principles and most Baneful in its Consequences. Trade Sir is the Golden Ball the Ignis Fatuus after which we all seem Eagerly contending and to which we, it is to be feared have Sacrificed every valuable Consideration. Nor can there be a more Melancholy and Convincing Proof of the weakness & Partiality of our Councils than the unremitting Ardour with which we have pursued this Phantom to our Destruction—Trade Sir is an Edged Instrument that requires to be managed with address to Prevent it from injuring those who handle it hence Commerce has generally ended in bringing Ruin on every free State where it has flourished to any Extent—Yet under Wise Restrictions and when transacted upon liberal Principles it may be productive of many Advantages to a Country—Altho to investigate this important Subject fully is remote from our Purpose, yet it seems necessary to observe that a Trade may enrich Individuals and at the same time bring Poverty & Ruin on the State and as the sole Pursuit of most Traders is their own Gain, and so that succeeds they are careless of little else—It is therefore not to be wondred at that we see them confound the one with the other and there is scarcely one of ours to be met with but is ready to assert that we have derived great and considerable Advantages from our Traffick during the War. Such Prejudices in minds so confined is excusable when we reflect, however impiously Arrogant it may appear that we have seen a day set apart by our Piddling Rulers for the People solemnly to address the Divinity with Grateful Thanks for the Success and Advantages derived from their Commerce—What in reason can be expected from such men whos Stations ought to have set them above the low dirty Prejudices of the Vulgar, whom we find evidently making the Public Interest to consist in their Private Advantage & the Success of their Pitiful Lousey Schemes and Presumptuously ordering Public

Thanks To that Pure and Awful Fountain of Truth in whos all Pircing Sight the Wealth of Worlds is a Trash, for that which in all human Probability has been if not the sole at least the chief cause of our Wretchedness—To render Commerce of advantage, nay to prevent it from being injurious it became necessary to distinguish between the Profit of the Merchant & the Gain of the State—Inattention to this important Distinction has Produced many errors relating to Trade which having been adopted without consideration are become Proverbial. from hence it may be seen how necessary it becomes in our Legislation to inspect narrowly into the Nature & Consequences of their Trade and points out the danger of Permiting Traders to become Legislatures—Commerce being instituted for the Advantage of the Community ought to be made subservient to the Interests of the Whole, and when found Prejudicial to the Public Good ought to be subjected to such regulations as are sufficient to remove the Evil, or if necessary totaly restrained. The Epidamnians perceiving their morrals depraved from their Intercourse with Foreigners, Chose a Magistrate for making all Contracts, & Sales in the Name & Behalf of the State—Commerce then as Montesquieu observes, does not Corrupt the Constitution, and the Constitution does not deprive the Society of the Advantage of Commerce—Besides our having, this best of all Reasons as well as the Epidamnians, we had another, interesting enough to be taken notice of. Our Traffick besides Debauching our Principles robed us of our Wealth & Strength—For besides enriching our Enemys with our Specie, it contributed to furnish them at our expence, with an essential article of Provisions, at the same time dipriving us of numbers of our labourious Citizens, and by exciting a Spirit of Speculation, alured many of them that remained, from their honest Industry, to Prey on their Neighbours in the more easy and lucrative Business of Pedling—As Extortion was unrestrained, it soon became boundless, and the necessarys of Life, by passing thro’ a variety of hands, the Extortion was accumulated to such a Degree as to become insufferable—The lucrative Effects of these exactions was manifested by the dissipated change in the manners of the Hucksters, and as there was nothing to be made from any Species of Agriculture, the Spirit of Adventure, and Dealing, encreased to an astonishing & an alarming degree to the great Prejudice of Religion Manners & Industry, and the encrease of Sensuality Idleness Fraud Villainy & all the licentious Disorders of a Corrupted People. The return for these Essential Sacrifices, have been chiefly Articles of Luxury, Superfluitys which we could & ought to have done without—But such was our infatuation, that this Set of Drones was encouraged to the Countrys Ruin, whilst the Spirit of the People (for of all Arts to reduce the spirit

of freemen none has proved more effectual than Usury and Extortion) was unfortunately worn out before their Patience, in daily expectation, that Their Legislatures, profiting from Experience, would have put a Stop to measures so evidently destructive, whilst They, sharers in the Plunder, or intent on other schemes of Interest or Pleasure, beheld with the utmost unconcern that set of Men, making a Property of their Constituents and wallowing in the fruits of their Extortion, for it is evident, that nearly the whole Profit of this Baneful Traffick, was raised on the Articles imported, little of our Produce having been carried abroad—It has been computed, by those who Pretend to know, that our Exports in one Year before the War, were nearly equal to the whole, except Specie during its continuance—It has also been proved, with as much Satisfaction as the nature of the case will admit, that had Those who have been taken off, in Building & Navigating the Trading Vessells, together with the numerous Army of Retailers, Pedlars, and other Idlers, about our Sea Ports & else wher, who were ever accustomed to labour, been steadily employd, that we could have manufactured double the Quantity of Useful Articles that has been imported—From these calculations if but nearly accurate some Idea may be acquired concerning the nature of our Dealings, it scarcely deserves the name of Trade, and the considerable loss we have sustained from it. That however with Industry may soon be regained, But our Lost Principles are infinitely more to be regreted as not being so easily restored—That many of our Adventurers have amassed Propirty is certain—yet what they have been able to Retain bears no proportion to That which they have fleeced from the Country. Our Poverty & scarcity of Specie must demonstrate this to every impartial Enquirer—They have indeed proved but the Agents of the Enemy to fill their Coffers with the Specie & their Jails with the Citizens of their Country and to do our Piddling Patriots justice it must be allowed that no Servile S⟨illegible⟩ded Scots factor who has left his Conscience with his Religion on his native Shore, could have been more industrious or shown less Squimish remorse at the methods which has been employed in Gleaning up the Wealth of their Country. But the long indulgence which this set of men have been used to, has set them above every sense of Shame & Feeling & encouraged them to deem themselves the only People of Consequence amongst us, and their attempts, as appears from some of their Resolves since the Peace, tending to continue their gainful monopolly of us is insulting to the highest degree.
The dissipated manners of the Traders had already become infectious, when the iniquitous and Impolitick measures, adopted respecting the ungranted Lands, in Conjunction with our Trade, the Expenditures

& Depreciation of our Money furnished such extensive Opportunitys for Fraud extortion speculation & Venality as entirely corroded every Liberal Passion—The Contagion became general and infested all Ranks with a Cursed desire of becoming suddenly Rich, not by a commendable Industry but from the Ignorance and Necessities of our Neighbours—Little else was regarded but Schemes of Private Gain, every other obligation was sacrificed to that single Pursuit, for so entirely had this degrading Passion engrossed our attention, that our Religious & Public obligations were unthought of, and our family Duties all comprozed in Providing a little wealth, or a few useless Acres. It was the very Delirium of Riches, and our Infatuation beyond what the most extravagant imagination can conceive, Its baneful consequences having exceeded what we are told, of the Misisipi & South Sea Schemes, their Effects being chiefly confined, to Those of a Particular Rank, with us the whole Mass of the People seems Infected, and we are evidently labouring under the pernicious Consequences of Wealth, whilst our Gambling Traffick & our Dissipation leaves us in all the wretchedness of Poverty—We may indeed defy History to instance a People, Pretending to Civilization, so miserably Poor, and at the same time so Wretchedly Depraved—Nor was the change by imperceptible degrees but most rapid—It was but the other Day, we pretended to Emulate the Heroick Virtues, of the Benevolent Numa and the Disinterested Curius, and already we Vie in Avarice & Dissipation, with the Covetous Crassus & the Proffligate Anthony, for we seem to have accomplished in a few Years, what has generally taken other Nations as many centurys—And had not the Sufferers found an Asylum in the Southern States, and the Country to the Westward, it is more than Probable, that the Consequences would have been felt in a very different manner—was Liberty but established amongst us on Liberal Principles no Man possessed of Health, with an Independant Spirit could possibly be Ruined.
Had our Enemys directed our Councils, they could not possibly have pointed out Measures more Pernicious for us, or more likely to have Effected their Purpose & our Destruction, as our Public Disipation, our destructive Trade and the impolitick Conduct pursued with the ungranted Lands—It indeed seems difficult to conceive any measure more justly deserving Censure, than our Conduct relating to the Unsettld Country—It is as infamous as Impolitick, Besides the ample field which it furnished, at the Public Expence, for Speculation & Embezzlement it alured our attention from the main object, and by dividing our Strength, & opening ⟨lur⟩king places for all who chose to Shrink from their Duty, evidently endangered the Cause—But in every point of view it appears Detestible, and must entail Infamy on

the Authors—At the commencement of the War & for a considerable time after these Lands were Unreservedly held up, as in Justice in they ought as a National fund for defraying the Expences of the War, and when their Value & Extent is considered, surely it affords reason to imagine, that had they been wisely & honestly managed, they would even at a Price favourable for the Actual Seller, undoubtedly less than they are to be had for of the Land Jobber or Huckster, have proved, nearly sufficient to have answered every just Debt, which it was necessary to have incured, most certainly they would, had our National Expenditures been attended to, with that Disinterestedness &Œconomy, which we had reason to expect—Yet Sir enormous as this loss is to the Public, there seems still another Circumstance most interesting to every Friend of Liberty, and which makes this conduct more deeply to be regretted—There could not Posibly have happened a more favourable opportunity for Erecting a Number of States, fortunate in being formed on the Principles of Equality, by an equitable and generous Agrarian, a Regulation deemed from the Experience of States and the Testimony of every Political Writer, the most necessary & essential for the happiness prosperity & Duration of every Landed Republic—The loss of this most salutary measure is the more to be lamented as our Rulers on this occasion cannot plead Ignorance, Our Situation, our Circumstances nay our Safety, rendered it as plain & obvious, as it was wise & honourable, being not only consonant to the Spirit of our Governments, but most advantageous & glorious in its Issue and must Ultimately, have added a considerable degree of Safety & Stability to the Confederacy—for supposing these new States, from a more equal Division of Property, & a Wise System of Laws, formed on the true Principles of Democratic Liberty, as they are further removed from the means of Luxury, & other obvious Causes of Corruption, it is reasonable to presume that the Spirit of Liberty, would have continued longer uncontaminated amongst them, than it may chance to do in the old States, where a more unequal division of Property, and a freer intercourse with Foreigners, may Probably, soon produce a total change of Manners, the fattal consequences of which upon every Free State are too notoriously known.
But no thoughts like these for the honour of the Public. No great Designs for the Benefit of Posterity—Such has been our Sordid Illiberal System of Politicks, that to gratify the most Odious & Contemptible Passion, we have Risked, not only our own Liberty and Happiness, but evidently hazarded the Success of the Noblest Cause, and from our Local Situation, of the greatest Magnitude in its Consequences to Mankind in General of any Temporal Prize that ever was or will be contended for—Who that is interested for the happiness of Mankind,

but must Regret the loss of this most favourable opportunity. Had Liberty been established upon Noble & Generous Principles nothing was too great to be expected—not only the Freedom & Happiness of America but in half a Century We might have defied the Tyrants of the Earth Combined—But alas these Men in Place of living Esteemed & Revered as Beings of a Superiour Species and of being Celebrated to all Future Ages amongst the Illustrious Patrons of Liberty & Founders of States are Execrated & Rendered Odious for thus meanly Sacrificing so Noble so Favourable so Godlike an Opportunity for Securing & Extending the Liberty & Happiness of Mankind at such an Œra as the Revolution of Centuries may not again Produce—Surely Sir if the Private Offender—But let us not arrogate the Bolts of the Almighty, for certainly no Temporal Sufferings can atone for such Villany and such Folly—Thus the Love of Money when ever it takes Possession of the Heart declars War against all Human Nature and there can not Posibly be a Lesson more humiliating to our boasted Superiority then to see Men evedently Possessing Abilities so far lost to every Sense of their Duty of which their Exalted Stations ought to have inspired them with the most Noble & Disinterested Ideas and the Occasion and Opportunity stimulated to the most Heroick & Zealous Exertions—Bartering every Thing worthy of Attention for a Phantome a Shaddow which even when obtained is surely accompanied with Solicitude & Discontent—It is presumed that enough has been said to answer the Purpose intended without prolonging a disagreeable detail of other Instances of our imprudence of which there seems no Lack—such as our vain Efforts towards establishing a Navy, our no less Don Quixotical Conduct, & Expeditions against the Indians, our Burthensome & inadequate Mode of Recruiting our Army, the manner of disposing of Confiscated Property, which in most States proved only a Job for the Money Brokers—together with many other Matters, Monuments of our Folly & Sinks to our Credit—I pretend not to be wellinformed, neither do I claim any greater share of abilities than my Neighbours. I may have thought a little more on our Situation than many others, and it seems not unreasonable to suppose that when matters of such Moment & Public Notoriety have been neglected that others of a more Private Nature have not been better Conducted—Those Instances which have been given of our Inattention were selected merely as their Consequences were obvious to the meannest Capacity and requiring neither Penetration to forsee nor Abilities to remedy and as being the Source from whence our Corruption seems Principally to flow—Congress it seems has complained that They have not been Properly supported by the People who They say has treated them Contemptuously—But Those who expect to be Revered

merely from their Stations without doing any thing to deserve it must of course fall into Contempt—Those who would be respected by others must first Respect themselves a certain exteriour Purity or Dignity of Character commands Respect Procures Credit and invites Confidence. But the Public Exercise of, and ostentation of Vice has the contrary Effect—Dignity does not consist in Extravagance nor Greatness in Dissipation. Has any of our Statesmen exceeded John De Wit in Fame or Reputation—of unwearied application and Assiduity in Public affairs—He acceded to the true Republican Principles of Frugality & Moderation kept only one Man & a Maid Servant, walked always on foot at the Hague whilst in the negotiations of Europe his name was ranked with the most Powerful Kings—But altho our Rulers have done little to merite either the Support or Confidence of the People it must nevertheless appear to every impartial Person that We entered into the Contest with a Spirit becoming the Cause and had not our Rulers put it out of our Power by their Conduct we should have continued to have done every thing that was expected from us for that They enjoyd our unreserved and unlimited Confidence seems apparent not only from our patient Sufferings under the longest & most unheard of Series of Extortion as well as from many other Circumstances. We therefore were in their Hands as Clay in the Hands of the Potter to have Moulded as they Pleased—accordingly we find honest Statesmen raising their People from the depths of Depravity to Virtue & Knowledge for in other States Liberty has been Productive amongst other accomplishments of Domestick Arts and of such Political Knowledge & Acquirements as are necessary to make States respected Abroad and to Preserve Equality Happiness & Security at Home—Mark the Contrast—with us it has been Productive of a Sordid Despicable Passion of acquiring Money in Pursuit of which every useful Study every necessary & Beneficial Improvement has been totally neglected—That there is an Active Principle in the Soul of Man which requires to be employ’d is certain but we find that it is almost a matter of indifference to happiness whether high Passions are to be gratified or Subdued and the chief merite of a Legislature seems to consist in giving this active Spirit a propper direction, for the Soul is pleased with its Efforts, and provided it is exerted it signifies little though its Activity should be turned against Itself—In all Institutions Civil as well as Religious History & Experience proves it to be a standing maxim that the Senses Passions Imagination as well as Reason ought to be influenced by Objects propper to incite the Mind to the Practice of every Virtue and with hold it from Vice—We on the contrary have expected all from Reason which we see is seldom attended to amidst the tumult of the Passions. It is therefore from the

Effects of Habit assisted by well adapted Laws that we find Passions inspired Actions performed & Sacrifices made which our Contracted Souls cannot comprehend—But your Excellency Conduct furnishes an ample commentary on this Text—Can all their Money induce a Man to make a certain sacrifice of his Life—No this is inconsistant with the nature of the Passion but when Love of Country has been inculcated Examples are not only common, but we find them emulous of Sacrificing themselves for the Benefit of their Fellow Citizens Accordingly the Greeks owed more to their Love of Country which animated them to the Service of it than to all their Philosophers—the Romans were fired to Action by the same incentive—What have we seen in almost our own times the Dutch performing Miracles of Valour & Disinterestedness to save themselves & Morasses from the Spaniard when Public Virtue in Poverty urged them to Action Now they are overwhelmed in Wealth as Private Men they would scarce move a finger to defend their Country from invasion because that Public Spirit is expired—How weak, nay how Criminal is it then in the founders of States instead of cultivating Ideas so essentially necessary for their Prosperity & Existence to Permit the Prevalence of them to be entirely effaced But ours has attended so little to these necessary parts of their Duty that it seems difficult to recolect an Instance from which we can suppose they ever once thought of it We find them indeed arrogating merite from the abilities which they have displayed in Constructing our Constitutions and it must be allowed that their Form is well adapted to the Spirit of Democratic Liberty had they taken Care at the same time to have furnished us with good Laws we might have been Happy under a worse and every School Boy knows the very best cannot do without them—To attempt it is ful as absurd as it would be to put to Sea in a Hulk with out Rudder or Sails, which altho constructed without a fault must become the Sport of the Winds & sooner or later as the Storm setts be wrecked on the first strand that takes her up—It is certainly not so much in forming a Government, as in framing a System of Wise & necessary Laws by which that Government is made to Act where a Legislator has occasion to Exert All Experience Abilities & Wisdom that by adapting his Principles to the Spirit of his Government and the Temper of the People He may form such a Code as may afford a Reasonable Prospect of Happiness & Duration to his State. Yet such seems to have been the Fatality attending all our Proceedings of a Public nature that even this very essential & necessary Part of their Duty has been overlooked and indeed the whole tenor of their Conduct proves that no set of Men has so manifestly mistaken the way of Governing or could have shown more indifference to acquire Dignity from their high & important Stations—Thro’ the whole

of their Administration has run a heedlessness which is not easy to be accounted for—They seem to have consulted hardly any thing but their Prejudices & Caprices, and Plunged themselves into needless Circumstances the infallible mark of a Narrow Mind seeing things only in Part and not capable of Comprehending the Whole for neglecting to avail themselves of every wise means of good Government their favourite Scheme seems to have been that of subduing all Hearts to the Influence of Money the Natural Enemy to every Liberal Emotion of the Soul Hence Riches has become the only Idol of worship, & Poverty the objects of Contempt, and the ridicule which has thereby been thrown upon Patriotism Honour Integrity & Religion has done more real mischief in a Political Sense than all the Money in the States, nay than any Sum can Compensate for as this contemptible Passion becomes general we seem threatned with a universal Reign of Ignorance from the extinction of every Noble & Generous Principle.
I wish not to distress your Excellency feelings by entering into a further detail of our Proflagacy & Misery, but if to be insensible to the Principles of Religion & the dictates of Social Justice, if Poverty with Inordinate Desires can make a People wretched we are truly so—I am aware that it has been a received opinion for the three or four Years Past and nothing was more common, not only with our Peddling Rulers but also with others who from duty & opportunity ought to have been better informed, to assert, that there never was so much Specie in the Country before, and in the same Breath complain of the astonishing scarcity, and that their Business was at a total stand for the want of a medium—As we are seldom at a loss to account for what suits us, this Contradiction was solved, by the Planting Farmers having locked it up—And even this opinion was adopted, altho so ridiculous, being it suited their Purpose—It saved them the trouble of thinking, furnished them with an excuse for some Proceedings, which cannot be justified upon any other Principles, than the People being possessed of Money—That Specie has been scarce, is evident from many stricking circumstances, for it is a truth that even their insignificant Traffick was often at a Stand for the want of it, but that much of it was laid up is improbable, as the unheard of Premiums given for money must have brought it forth. At any rate a very little reflection will make it appear that very few Land occupiers could possibly lay up money since the War—After paying Taxes & other Impositions the residue generally proved insufficient to procure Necessaries nor is this surprizing when the advanced price of Goods during the War is considered together with high prices of every species of Labour & low fluctuating Markets—Thus circumstanced, Industry was of little avail, at any rate it has been impossible for a mere land occupier to do more

than procure more Necessaries—many have not been able to do that—therefore supposing his Landed Property to be of equal Value which does not seem to be generally the case at Present, besides losing Nine Years & his share of the Public Debt he is in a worse state than at the begining of the War—but what must be his situation, if he unfortunately happened to be in Debt before, with an accumulating Interest which it has not perhaps been in his Power to wipe off—That the People in general were much distressed for the want of Goods seems evident, from the Efforts which they made, to raise a little money to procure a few necessarys since the Price has fallen. This is confirmed by the large Sums which has been sent out since the Peace—If the best Mercantile authority is to be depended upon, from Virginia & Maryland it is very little if any short of Two Millions of dollars, a Sum truly astonishing, as well as alarming—and our former Drains & evident scarcity before considered exceeeds what wuld reasonably be thought, was in Circulation, and must leave us nearly without Medium nor has this drain nearly reduced our reasonable wants. If to this reduced, and exhausted State of the Country, we consider we are overwhelmed with Debt, Public & Private, The People wihout Principle harassing & harassed by clamorous & impatient Creditors Dispirited & Disabled from the scarcity of money of availing themselves of their Property either by Sale or Cultivation to advantage—Involved in a Labyrinth of Contention & Law without a Medium sufficient to answer their Taxes & the fees of the Corr⟨o⟩ding Law—Their Councils without Wisdom Generosity or Justice—If it is possible for us to exist long in such a Situation and under such management, or any thing like it, we shall exhibit a New Phenomenon in Political Nature that can hold together without the uniting Principles of Religion & Government (for we cannot call the names of things their realities) most certain it is that the Active Powers of Both are almost totally annihilated—Nothing, if I am at Liberty to speak my Sentiments seems more desparate than the State of the Public, or more detestible than its Authors. You Great Sir by having done your Duty nobly has Demonstrated to the World that it is in our Power to be a free & a happy People—But alas when our true condition comes to be known we shall seem not to have been let down but, flung down from the firmament of Glory for our conduct must Prove us unworthy of Liberty & unfit to Govern ourselves—Did matters rest here yet still they have gone too far but the nature of things is such that they cannot rest—It is true the form of our Constitution remain, but the best cannot subsist long under an ill administration and we have lost what is more material the very Blood & liver—for how useful is it to consider that our Spirit is unbraced and our Virtue Stifled by Pride & Avarice—And we are as much like

Republicans as an unprincipled worthless Debaucher as like an Upright Virtuous Man. Never Sir was there an Instance of a People going so thoughtlessly so precipitately to destruction. When the Distresses of a People proceede from the Pernicious hand of Administration it is then that Their case becomes truly alarming as without a speedy Reformation it soon becomes desperate for such seems to be the fatality attending human affairs unless they speedily Recover they seldom or ever mend—But what hope to expect a Reformation flushed as we are with an advantageous Peace & when Those whos duty it is to set about it has no Idea of any being necessary nor are Those who want reformation likely to reform others—They may open the Gates to disorders & scatter the Plague they carry about them but will never Stop the Current of one Vice either by Counsel or Example—Whilst Thus Governed what Relief can we reasonably look for—But matters cannot long continue as they are—nay it is plain that even the little concern which we give ourselves about Public Affairs interferes too much with our Selfish Pursuits & frivolous employments that the Burthen of Government is become too heavy and rather than undergo the fatigue much longer ourselves we will very willingly shift it on the Shoulders of the first That offers—for it is evident that we are fast approaching to that Point of disorder & Confusion where the only remedy for the Present is the Supreame Authority of a Powerful Man is alone Capable of restoring Order & Regularity.
From these Premises, if true some Judgement may be formed of our Abilities in the Art of Governing and also some Idea of our Present Situation—I have not attempted to deceive Your Excellency—They appear to me in the very Light in which I have endeavoured to represent here—I have been at Pains by Reflection & every means in my Power to divert myself of Prejudice. But Errors & Habits are difficult to be vanquished If I am an enthusiast it is in the Cause of Liberty and when I consider that Our Rulers were not Born to Power and of no Consequence more than One of the People until they were confided in—when I see these Men insensible of the Honor confered upon them Prostituting themselves & Sacrificing those Sacred Rights which they were chosen to Protect when I consider what we ought to have been and what we are like to be my Zeal may at such times have got the better of my moderation—I hope it is but Seldom and I humbly submit my opinions to your juster decision who can so well distinguish between the Errors of inexperience and the impulse of a Depraved Inclination—Being neither Splenatick nor Moron, as it gives me Pain to have Cause to Censure—so it would afford me true Pleasure to have reson to Praise—But altho to agravate is not intinded yet

it will answer no good end to deny the truth and boast of our Health when every Symptom of fatal disease seems manifest—Incredible as our Situation may seem to be we need only to enquire into the Characters of the Leading or Active Men the nature of their Views or Pursuits with their manner of transacting the Public Business and look no further for the cause of every Evil we complain of—Extortionors, Speculators, Hucksters & Practising Lawyers Have of all men proved themselves the most unfit to legislate for a Free People Ever intent on the acquirement of wealth the Public Interest in their interested Eyes becomes the success of their own Private Business—Deficient in liberal Knowledge & Blinded by their Avarice their sordid Souls contract as their Baggs or their dirty A⟨im⟩s. They would press us all to their Private Advantage & spread yet further the Thirst of Money & the fatal Effects which attend it—No Study can contribute more to expand the Mind & enlighten the understanding than that of Jurisprudence taken in an enlarged sense and I question not but that there are many Attorneys born with open & Honest hearts but their knowledge being generally limited & confined to the Practice of their Profession which exposing them to an indiscriminate defence of right & wrong contracts the understanding while it corrupts the heart, hence we find them Shameless & unfeeling Ignorant Illiberal Avaricious & Disinginious & ever ready to gratify their Dirty Passions—If there be any instances upon record as some then are undoubtedly of Genuis Morrality united in a Lawyer they are distinguished by their singularity & operate as an exception—As to the Landed Gentlemen who are as the true Owners of our Political Vessell, (the other as such being only Passengers) and who must constitute the majority they have surely sacrificed their better Judgements to the selfish views of the other—It is indeed much to be lamented that People of Real Property have not taken Pains to be as well informed as their Duty to their Country requires. As it is only from them that one can expect to reap essential Service—But certainly their Passions must have arisen more from want of attention & their Aversion to Business than from want of Abilities However from the sordid Schemes of the One set & the Propensity to Pleasure in the other it is easy to perceive that the Interest of their Constituents must be unthought of and neglected not that any extraordinary share of Abilities have been required to discover the true Interest of the Country. It undoubtedly required to be sought after, and as the well known address with which our Active Set of Rulers have conducted their own Concerns leaves us no room to doubt their abilities—Had they given equal attention to The Concerns of the Public we may venture to affirm No Country could have been better Governed—When it is true told by those who wish to

screen their Negligence or Vilany That There is this and that Mystery in Government that it requires the most consumate Abilities the most refined Address, and from the frequent miscarriages, and Blunders, of Those who attempt it, we are readily induced to take for granted what they tell us. It undoubtedly requires Probity and application—but whenever we find a Man, Disinterested & Vigilant, Possessed of Mother Wit, we may Trust that He will make an Excellent Statesman—This opinion may seem singular, but reason & observation, will, I trust, Prove it just, and we constantly find, that in the first & Illiterate Ages of States, Probity & Vigilance, formed better Statesmen, than Education & Refinements, in the more enlightned aeras. not but that Experience & a Knowledge of Mankind, is not only of Benefit, but necessary but it Proves that Probity & Attention are the first & principle Qualificatons of a Statesman—and so firmly do I believe, that no Abilities whatever can Atone for the want of Probity, that rather ⟨than⟩ any Slave of Avarice, whos narrow Soul can be shut up in a Snuff Bottle, should Legislate for me, I would prefer an Honest Negro of common Understanding—He might be improved—The other never—Surely we have reason to say, There can be no vice so infamous so pernicious in Persons of Trust & Office as Avarice. He is the Pest of Society, He is against every Man He is no mans Friend and is his own least of all—In such a Situation, & under such Guidance what is to be expected but Ruin, must we then continue tamely to view its approach, or Resolve by the most rational Means to avoid it—Thank Heaven & Your Excellency we have these means stil in our Power, but every man of reflection must be convinced, that the same supine inattention with which our Affairs has hitherto been Conducted, is no longer safe, and that without Superiour degrees of Probity, Wisdom & Vigour, in our Political measures, every thing we have Gained will be infalibly lost—No man is more sensible how little is to be done, in our Present State of Depravation, when every thing is so much amiss, and the Public Good so little regarded. Yet surely it is the greatest of folly, to offer an expedient which altho Pursued will not answer the end—such measures proceede in part from our Ignorance of the ill condition we are in, but principally from a Dread of Pitiful Consequences, which has hitherto hindered us, from applying the necessary remedies, if they are attended with the least appearance of difficulty, and nothing can more plainly demonstrate the Want of Good Sense, and Resolution in particular men, or the Weakness of our Councils, than to Content ourselves & Prosecute and considerable matter, by ineffectual means—Let us not therefore Sir in future, rest on what cannot support us—we seem to be nearly arrived, at that Crisis, when our Pitiful system of Expedients will no longer serve our

⟨turn⟩—Let us therefore, ere we fall never more to rise, embrace the means whilst in our Power—The Remedy, and the only Remedy in our Situation, is clearly Pointed out to us from the highest Political Authority. Or thus impressed as I am with my want of Abilities, I shoud not have Presumed to have offered my oppinion. “That when once a Republic becomes Corrupted, there remains no Possibility of remedying the Rising Evil, but by a Thorough Reformation of those Corruptions, which a loose Administration, and the Depravity of our Nature has introduced, and Restoring Virtue, with a Simplicity of Manners, every other Correction is useless, or a New Evil—and many memorable Instances are to be met with, in the rise of Popular Governments, of Thus Renewing their Constitution and Restoring it, to its first Principles. It cannot in fact be said that we ever had Right Principles to revert to, and this Neglect cannot be too much lamented—It was like an Error in the first Concoction, which cannot be Corrected in the Second—the foundation is weak & insufficient and whatever Structure is raised upon it must of necessity fall—But we have the Spirit of our Constitution to direct us, and no Radical Cure can take Place but by beginning anew & forming Principles Consonant to the Nature of our Goverment—It is full time to make some appology for the freedom of this address—I certainly ought for the Prolixity of it—I did indeed expect, and I suppose any other Person, might have put all I wished to say in half the number of Pages—as to Public appeals You see I am unfit—indeed were I never so well qualified, yet find so little notice taken of them, that they seem to answer no good purpose and altho we may have no reason to reverence the Persons of our Rulers, yet there is a Respect due to their Stations, which it is our duty to Preserve—besides I would fain hope against all hope that our Condition may not be so bad as I apprehend, at any rate it seems unknown to the World—I flatter myself that this application is judiciously directed You Sir are justly honoured with the Confidence of Your Country. The Business is every way worthy of your Character, and Presents as ample, and as fair a field for Fame, as that which you have so worthily Explored. It is perfectly adapted to your Talents—Your liberality of Sentiment Your love of Virtue Your Philanthropy, your Zeal for rational Freedom, your Vigilance and Penetration, are Qualities in dispensible on this occasion—You are now Solemly called upon, to exert those great abilities with which you are fortunately endowed, for the Benefit of Mankind—Remember Sir that the obligation under which we lie to do Good, increases in Proportion to the Rank we hold, but above all to the Talents, which God has given us to perform it. You have Sir, with gratitude I acknowledge it delivered us from our External Enemies—but before we can reap the full fruits of your Toils, you must deliver us from the Demon of

Avarice & the Dominion of our Illiberal Passions—The undertaking is most Arduous, but then the Reward is the greater, and is indeed become absolutely necessary, if you hope to see us maintain, the Rank & Importance amongst the Nations, which you have obtained for us, and wish us to do justice to those, who have so generously, & liberally assisted us in time of need—No Reputation can be lost much may gained by the Attempt, if successfull, it will Endear you still more to every honest Man, it will bring down upon your head the Blessings of Thousands, & transmit your Name thro’ countless Millions made happy by your means—There never by Heavens, was an occasion so Important, so Big with the fate of mankind—The Liberty not only of America but Probably of the World is at Stake—This Sir, motives the strongest, that can affect Reason or the Passions, ought to engage you in this Noble this Godlike attempt—Altho a total Change of measures, is evidently so necessary for our Existence as a People, yet I will venture to Predict you much opposition from the Selfish Mercenary Tribe—But you will have the Unanimous attachment of the Land holders, altho a distressed, yet still a Respectable Body, with all Persons of Genuine Worth and Integrity, and of every Man, who has the true Interest & happiness of his Country at Heart—You will have more than this, the Consciousness of a Great & Virtuous Action—You will have, with Reverence I utter it, the Blessing of approving Heaven—Stand forth then Sir, & Surrounded with Your Noble & Generous Actions Arouse us from our Lethargy, give us a Sight of our Danger Light up in our Breasts a Spark of that Sacred flame which has animated You to Deeds of Immortal Fame. Show us the scandal and false policy of Prefering a private Interest before that of our country—Restore us to a Mode of thinking and pursuits becoming of Freemen that we may regain a Station of Security for the Common wealth ere it falls in ruins never to rise again.
I take my leave of Your Excellency with a Presumption that nothing I have advanced can be construed into a Wish to offend—But if contrary to Expectation any thing should incur your displeasure, You have but destroy this and the cause is removed for no Person on Ea[r]th can possibly know the Contents of this Address and nothing is further from the intention of the Writer to disoblige—for he will ever be ready, on every occasion gratefully to acknowledge the inestimable Services which you have rendered him & his in common with the rest of his Country men—Any Man is capable of doing a piece of Service to another but it is some what Divine to Contribute to the Happiness of Millions—I am Great Sir, and what in my oppinion is to Your Credit, Good Sir Your Sincere Friend and Obliged Servant One of the Most distressed altho the first of all Profesions a HusbandMan.
I have been guilty of too many <Igotisms>) to give my name—It is of

no importance as what is said is intended only to excite your Exellencys attention to our Civil Matters the Result being left to your better Judgement—It seems the fate of the fertile & Extensive Country to the N.W. of the Ohio is yet undecided—If we mean to do Justice to our Creditors it is to be hoped that we shall have no more Speculaton at the Public Expence—But if we are to judge by the past this may be expected without Your timely & spirited interposition—If nothing else will do why not associate for the Preservation of Our Governments the Support of Public Credit & the encouragement of Industry & frugality—The Respect & Confidence which you justly Possess will I am convinced enable you to carry through any Scheme you may adopt for our Preservation.
